ADAMS, ALTO, Associate Judge.
This appeal brings for review a summary final judgment.
A suit was brought by the appellee to recover for parts and services expended in the repair of the appellants’ boat. The appellants gave a check for the bill and took the boat and stopped payment on the check. Suit was brought for the services rendered equal to the amount of the check.
Appellants filed a general denial, whereupon motion for summary judgment for the plaintiff was made. Supporting the motion was an affidavit of the plaintiff substantiating the allegations in the complaint. The motion for summary final judgment was filed on June 29, 1970, supported by the affidavit of the plaintiff filed June 24, 1970. On August 3, 1970, the defendants filed an affidavit in support of their defense, reciting and pointing out the defects in the workmanship and justifying their failure to honor the check. On September 1, 1970, the trial court entered a summary final judgment for the plaintiff.
The rule has long been settled in this jurisdiction that summary judgments are improper where there is a showing of an issue to be tried, such as appears in this case. This rule has long since been settled in the case of Holl v. Talcott, Fla.1966, 191 So.2d 40; Shollenberger v. Baskin, FlaApp.1969, 227 So.2d 79.
Hence, the summary final judgment i¡ reversed with directions to proceed not inconsistent with these views.